DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species (2) (the genetic element is a gene or an exon, see claims 3, 16-19, and 21), species (8) (the cell is an eukaryotic cell or a mammalian cell or a human cell or a stem cell, see claim 4), species (10) (the cell is fully haploid cell, see claim 5), species (14) (mutagenesis treatment involves the use of a CRISPR library of guide RNA 
Sequences, see claim 7), species (15)	(the cells are exposed to a stress condition, see claim 8), species (18) (the fixation reagent to fix the cells is a non-crosslinking reagent, see claim 9), species (19) (the detectable probe binds to a protein, a post-translation modified protein, or binds or detects a metabolite or cellular element, see claims 10 and 19), species (23) (the detectable moiety is a fluorescent moiety, see claim 12), species (27) (the phenotype is manifested in the cytosol, see claim 13), species (35) (the phenotype is increased post-translational modification of a protein, see claim 14), species (40)	(the method is used for identifying genes involved in disease, see claim 18), and species (49) (the permeabilization reagent is nonyl phenoxypolyethoxylethanol, see claims 20 and 21) in the reply filed on September 27, 2021 is acknowledged. Claims 1-21, species (2), (8), (10), (14), (15), (18), (19), (23), (27), (35), (40), and (49) will be examined. 

Drawings
Some words in Figures 1A, 1B, 1D, 2A to 2C, 3B, 4C, 5 to 7, 9, 10, 11A, 11B, and 13-16 cannot be recognized. Applicant is required to submit new Figures 1A, 1B, 1D, 2A to 2C, 3B, 4C, 5 to 7, 9, 10, 11A, 11B, and 13-16 in response to this office action. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: (1) since case 15/577,653 has been patented and PCT/NL2016/050381 has been published, applicant is required to update these information in paragraph [0001] of the specification; and (2) page 38 of the specification describes Figures 18 and 28 and page 39 describes Figure 38. However, there are no Figures 18, 28, and 38 in this instant application. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see page 32. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informality: “disease” should be “a disease or diseases”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing steps (a) and (b) of claims 1 and 16, does not reasonably provide enablement for identifying a genetic element that affects a phenotype of a cell using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein and identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for identifying a genetic element that affects a phenotype of a cell and a method for identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-15 and 20 encompass a method for identifying a genetic element that affects a phenotype of a cell, wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, the method comprising the steps of: (a) subjecting a pool of cells to any kind of mutagenesis treatment; (b) fixating the pool of cells with a fixation reagent, wherein the fixation reagent optionally is a cross-linking reagent; (c) treating the pool of cells with one or more any kind of detectable probes to detect the affected phenotype; (d) selecting the cells based on the detection of at least one of the one or more detectable probes to obtain one or more populations of cells; (e) optionally, de-crosslinking the cells in each of the obtained populations of cells; and (f) sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells to identify a genetic element that affects the phenotype of the cell. Claims 16-19 and 21 encompass a method for identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell, wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, the method comprising the steps of: (a) subjecting a pool of cells to any kind of mutagenesis treatment; (b) fixating the pool of cells with a fixation reagent, wherein the fixation reagent optionally is a cross-linking reagent; (c) treating the pool of cells with one or more detectable probes to detect the affected phenotype; (d) selecting the cells based on the detection of at least one of the one or more any kind of detectable probes to obtain one or more populations of cells; (e) optionally, de-crosslinking the cells in each of the obtained populations of cells; (f) sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells to identify a genetic element that affects the phenotype of the cell, wherein the genetic element is a candidate gene; and (g) identifying a modulator that affects expression or activity of an expression product of said identified candidate gene that affects the phenotype of the cell.

Working Examples
The specification provides working examples for detecting specific post-translational modification of specific proteins in haploid KCTD5 knockout cells and detecting mutations in specific genes in the haploid KCTD5 knockout cells (see pages 32-43). 


The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples for detecting specific post-translational modification of specific proteins in haploid KCTD5 knockout cells and detecting mutations in specific genes in the haploid KCTD5 knockout cells (see pages 32-43). However, the specification provides no working example for identifying a genetic element that affects a phenotype of a cell using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and identifying a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein. During the process of the prior art search, the examiner has not found any prior art which is related to identify a genetic element that affects a phenotype of a cell using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and identify a modulator of a gene product encoded by a candidate gene that affects any kind of  phenotype of a cell using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a genetic element that affects a phenotype of a cell can be identified using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and a modulator of a gene product encoded by a candidate gene that affects any kind of  phenotype of a cell can be identified using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein. 
First, the specification defines “phenotype” as “at least one observable characteristic or trait of an organism or cell of an organism such as its morphology, development, biochemical or physiological properties, phenology, behavior, and products of behavior. Phenotypes result from the expression of the genes of an as well as the influence of environmental factors and the interactions between the two” and “genetic element that affects a phenotype” as “a genetic element as defined herein that influences the manifestation of said phenotype, i.e. that is a modulator of/modulates/influences said phenotype. The genetic element may for example be involved in causing or promoting a first trait of the phenotype (or first trait of a character), of may be involved in repressing another trait of the same phenotype. Inducing changes in such genetic element, for example, as the consequence of the mutagenesis treatment as described herein, may thus cause the modification of such phenotype (the trait may change)” (see paragraph [0062] of US 2019/0309287 A1, which is US publication of this instant application). Although the specification teaches working examples for detecting specific post-translational modification of specific proteins such as ATK and P38 phosphorylations, IRF1 protein level, and I-kappa-B-alpha degradation in haploid KCTD5 knockout cells and detecting mutations in specific genes in the haploid KCTD5 knockout cells (see pages 32-43), the scopes of claims 1 and 16 are much broader than the teachings of the specification since claims 1 and 16 does not limit a phenotype of a cell to a specific post-translational modification of a protein
and a method step for making mutagenized cells to gene-trap mutagenesis. Since claim 1 or 16 does not limit a phenotype of a cell to a specific post-translational modification of a protein and does not limit that the protein is a specific protein, and it is known that post-translational modification of a protein involves addition of different functional groups to the protein (see “Post-translational modification” from Wikipedia) and antibodies against any post-translational modifications of any kind of protein is unavailable, if a phenotype of a cell is S-Nitrosylation of a protein and an antibody against-Nitrosylation of the protein is unavailable, the phenotype of the cell such as S-Nitrosylation of a protein cannot be detected using one or more detectable probes in step (c) of claim 1 or 16. Furthermore, since claim 1 or 16 does not require that the pool of cells becomes permeable after step (b) and a protein having post-translational modification is on the surface of the cell, if the pool of cells is not permeable after step (b) and the protein having post-translational modification is in the cytosol of the cell, it is unpredictable how the phenotype of the cell such as post-translational modification of a protein can be detected using one or more detectable probes in step (c) of claim 1 or 16. In addition, the specification teaches that 
“the mutagenesis involves the use of radiation, ultraviolet and ionizing radiation, mutagenic chemicals, preferably ethyl methanesulfonate, nitrous acid, or ethyl nitrosourea, insertion mutagenesis, preferably transposon-based insertional mutagenesis or retrovirus-based random insertional mutagenesis, a CRISPR library of guide RNA sequences (aimed to generate mutations into many or all human genes, promoters, enhancers or non-coding RNAs and the like), meganuclease and/or by methods that repress DNA repair (thereby accumulating mutations)” (see paragraph [0128] of US 2019/0309287 A1, which is US publication of this instant application). Since it is known that “X-ray mutagenesis causes chromosomal rearrangements, which can provide a molecular landmark for identifying the affected gene(s). However, several genes are often affected by these chromosomal rearrangements and, as a result, their type and complexity is difficult to control. Similar multigene deletions and chromosomal translocations can be generated at a greater frequency by mutagenizing mice with the chemical chlorambucil7. Although these mutagenesis strategies can be useful for generating deficiencies and translocations for genetic screens and mapping studies, they generally do not lead to rapid single-gene identification and so are not used in high-throughput approaches” (see left column of page 757 from Nature, 2, 756-768, 2001) and claim 1 or 16 does not indicate that the mutagenesis treatment in step (a) is not a mutagenesis treatment using an ionizing radiation such as x-ray or chemical chlorambucil, if the mutagenesis treatment in step (a) of claim 1 or 16 is a mutagenesis treatment using x-ray or chemical chlorambucil, multigene deletions and chromosomal translocations are happened in the pool of cells after the mutagenesis treatment, it is unpredictable how the skilled artisan can determine which mutated gene among multigene deletions and chromosomal translocations in the pool of cells is a genetic element that affects the phenotype of the cell, how the skilled artisan can identify a genetic element that affects the phenotype of the cell by only sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells as recited in claims 1-15 and 20, and how the skilled artisan can identify a genetic element that affects the phenotype of the cell by only sequencing the any kind of DNA and/or RNA of at least part of the obtained populations of cells wherein the genetic element is a candidate gene, can identify a modulator that affects expression or activity of an expression product of said identified candidate gene that affects the phenotype of the cell as recited in claims 16, 17, 19, and 21.Since claim 1 or 16 does not require to compare the sequences of the any kind of DNA and/or RNA of at least part of the obtained populations of cells with the sequences of the DNA and/or RNA of the pool of cells without the mutagenesis treatment and does not indicate that, based on which standard, a genetic element that affects the phenotype of the cell can be identified, it is unpredictable how the skilled artisan can identify a genetic element that affects the phenotype of the cell without comparing the sequences of the any kind of DNA and/or RNA of at least part of the obtained populations of cells with the sequences of the DNA and/or RNA of the pool of cells without the mutagenesis treatment. 
	Second, since claim 14 does not require that the one or more probes are antibodies for detecting post-translational modification of a protein, it is unpredictable how the skilled artisan can detect the phenotype when the phenotype is increased post-translational modification of a protein. 
Third, since it is known that “[K]nockouts of some genes in humans certainly cause genetic diseases, but for other genes the consequences depend on the genetic background or environment; yet other knockouts may have no detectable effect, or may even be beneficial” (see page 341 from Trends in Molecular Medicine, 22, 341-351, 2016) and claim 18 does not limit the genes to specific genes, if step (a) of claim 16 can knockout a gene but does not cause a disease, it is unpredictable how the method recited in claim 16 can be used for identifying genes involved in any kind of disease as recited in claim 18. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a genetic element that affects a phenotype of a cell can be identified using the methods recited in claims 1-15 and 20 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein, and a modulator of a gene product encoded by a candidate gene that affects a phenotype of a cell can be identified using the methods recited in claims 16-19 and 21 wherein said phenotype is manifested intracellularly and the phenotype is increased post-translational modification of a protein.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion 
8.	 No claim is allowed.  
9.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 3, 2021